—Order unanimously affirmed without costs. Memorandum: Family Court did not err in dismissing the petition for an upward modification of respondent’s child support obligation pursuant to Matter of Brescia v Fitts (56 NY2d 132). Petitioner failed to establish that the child’s basic needs were not being adequately met (see, Tuchrello v Tuchrello, 204 AD2d 1020, 1021; Matter of Hulik v Hulik, 201 AD2d 909, 910; see also, Demske v Demske, 245 AD2d 1031). (Appeal from Order of Niagara County Family Court, Crapsi, J. — Support.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.